             Case 21-17608-AJC   Doc 19     Filed 09/01/21      Page 1 of 1




                                          Certificate Number: 17082-FLS-DE-035956636
                                          Bankruptcy Case Number: 21-17608


                                                         17082-FLS-DE-035956636




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on August 31, 2021, at 6:29 o'clock AM MST, ALEXIS
CRUZATA completed a course on personal financial management given by
internet by Summit Financial Education, Inc., a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the Southern District of Florida.




Date:   August 31, 2021                   By:      /s/Boglarka Brown


                                          Name: Boglarka Brown


                                          Title:   Certified Credit Counselor
